*By the Court:
Ttie witness was improperly admitted. The statute compels .courts of justice to reject black and mulatto witnesses, where a *323white person is a party. The statute is one which a courtis called upon to execute with reluctance, yet where a case is presented, the court has no alternative but to yield to the expression of the legislative will. Three descriptions of persons are designated, by name, in the statute — white, black, and mulatto; and these three are well known, by the same terms, in common life; but we doubt whether we can refine upon these obvious distinctions, or whether good policy, or good sense, requires us to raise the necessity for further discrimination. We are unable to set out any other plain and obvious line or mark between the different races. Color alone is sufficient. We believe a man, of a race nearer white than a mulatto, is admissible as a witness, and should partake in the privileges of whites.
We are of opinion that a party of such a blood entitled to the privileges of whites, partly because we are unwilling to extend the disabilities of the statute further than its letter requires, and partly from the difficulty of defining and of ascertaining the degree of duskiness which renders a person liable to such disabilities.
Judgment reversed.